JUDGE WEBB
specially concurring.
18 While agreeing with the disposition of this appeal, I write separately to address an undecided question under Colorado law not mentioned by the majority: whether defendant waived his two trial error contentions by failing to either appeal those issues or cross-appeal them when the prosecution appealed his original sentence in People v. Notyce, (Colo.App. No. 09CA0999, 2010 WL 4132835, Oct. 21, 2010) (not published pursuant to C.A.R. 35(f)) (Notyce I ). I do so for the following reasons:
® The Attorney General raised and briefed this issue.
® In Wend v. People, 235 P.3d 1089, 1094-96 (Colo.2010), the court addressed the Attorney General's contention that Wend had "waived her right to appeal prosecu-torial misconduct by failing to raise the issue as part of her first direct appeal."
e Comparable issues have arisen in unpublished opinions of this court. Seq, eg., People v. Garcia, (Colo.App. No. 09CA0249, 2012 WL 19493383, May 31, 2012) (not published pursuant to C.AR. 35(f)).
® Colorado authority supporting the majority's rationale-limiting appellate review based on the scope of an earlier remand-is seant.
@The scope of the remand is determined by the issues raised-or here, not raised-on appeal.
Waiver offers a bright-line rule, whereas determining the seope of the remand will involve more case-by-case variability.
*305I. Background
19 After the jury convicted defendant of theft, a class four felony, the trial court adjudicated him a habitual criminal based on three added habitual counts. The habitual criminal statute required the court to sentence defendant to twenty-four years in the custody of the Department of Corrections.1 Instead, after conducting an extended proportionality review, the court found that a twenty-four-year sentence would be constitutionally disproportionate and imposed a six-year sentence. Defendant did not appeal.
{10 The prosecution appealed the sentence, arguing that the court had erred by failing to conduct an abbreviated proportionality review, and under such a review, the twenty-four-year sentence did not give rise to an inference of gross disproportionality. Defendant filed an answer brief but did not cross-appeal.
{11 The division in Notyce I concluded that "defendant's convictions are not so lacking in gravity and seriousness that the twenty-four-year statutory sentence yields an inference of gross disproportionality." It vacated the six-year sentence and remanded the case for the court to impose a twenty-four-year sentence as statutorily required. After resentencing, defendant brought this appeal.
112 Defendant's opening brief does not explain his failure to have appealed or conditionally cross-appealed any issue from the first trial. In the answer brief, the Attorney General argued waiver based on this failure. As defendant's counsel in this appeal was both his original trial counsel and his appellate counsel in Notyce I, he had a unique opportunity to explain why neither an appeal nor a cross-appeal had been taken. Yet, defense counsel did not file a reply brief. For these reasons, I need not attempt to divine whether defendant had good cause for failing to raise alleged trial errors earlier.2 See Pastrana v. Hudock, 140 P.3d 188, 189 (Colo.App.2006) ("We will not search the ree-ord for evidence to support allegations of error.").
II. Law
¶13 In general, "'where a criminal defendant could have raised an issue in a prior appeal, the appellate court need not entertain the issue in a subsequent appeal absent a showing of justification for the delay!" Wend, 235 P.3d at 1095 (quoting People v. Senior, 33 Cal.App. Ath 531, 41 Cal.Rptr.2d 1, 5 (1995)). But because the right to appeal is fundamental, "we construe the rules liberally and disfavor interpretations that work a forfeiture of that right." Peterson v. People, 113 P.3d 706, 708 (Colo.2005). As a result, "precedent demands we review this waiver issue with all doubts resolved in favor of preserving the appellate right." Wend, 235 P.3d at 1094.
1 14 Even so, our supreme court has ree-ognized that this admonition does not excuse " 'culpable fault," especially where the failure to have raised the issue involves more than mere "'errors or irregularities" Id. (quoting Wigton v. Wigton, 69 Colo. 19, 22, 169 P. 133, 134 (1917)). The court concluded that "[slection 16-12-101 guarantees a defendant only a single appeal when an issue could have been raised on the first appeal after a conviction, unless a significant change in the underlying facts or applicable law justifies subsequent appeals." Id.
1 15 The parties have not cited, nor have I found, a published Colorado case addressing whether a party who fails to cross-appeal an adverse judgment could raise trial errors in an appeal after remand.
*306{ 16 Other jurisdictions have recognized a procedural default where a party has failed to cross-appeal an issue that could have been raised in the first appeal. See, eg., Art Midwest Inc. v. Atl. Ltd. P'ship XII, 742 F.3d 206, 212 (5th Cir.2014) ("[Bly not eross-appealing the fraud finding, the [parties] could not raise the same ... claims on remand."); Kessler v. Nat'l Enters, Inc., 203 F.3d 1058, 1059 (8th Cir.2000) (failure to cross-appeal dismissal of third-party complaint precluded the defendant from raising dismissal on appeal after remand); Baber v. State, 776 So.2d 309, 311 (Fla.Dist.Ct.App.2000) (precluding prosecution from raising issue that was subject of direct appeal and "the state did not cross-appeal that issue").3
{17 Such cases posit some useful guidelines. To begin, holding the later appeal of issues that could have been raised earlier waived "is prudential, not jurisdictional." Kessler, 203 F.3d at 1059. Whether a party fails to raise an issue on direct appeal or fails to do so on cross-appeal, the failure similarly implicates a "practical concern for judicial economy, as [either] channels into the first appeal issues whose early resolution might obviate the need for later rounds of remands and appeals." Crocker v. Piedmont Aviation, Inc., 49 F.3d 735, 740 (D.C.Cir.1995). And recognizing a procedural bar "is, of course, necessary to the orderly conduct of litigation." Laffey v. Nw. Airlines, Inc., 740 F.2d 1071, 1089 (D.C.Cir.1984). But the court should not require parties "to file either a procedurally dubious cross-appeal in the district court and in [appellate] court[s], or to brief and argue what, to any attorney, might have seemed an entirely redundant point." United States v. Castellanos, 608 F.3d 1010, 1019 (8th Cir.2010) (internal quotation marks omitted).
III. Application
18 For the following six reasons, I would conclude that applying a procedural bar based on defendant's failure to cross-appeal is consistent with Colorado eriminal cases, at least where-as here-the failure rises to the level of culpable fault.
{19 First, defendant could have made "a showing of justification," Wend, 285 P.3d at 1095, but as indicated, has failed to do so.
1 20 Second, defendant's failure to appeal or cross-appeal goes beyond mere excusable "'errors or irregularities.'" Wend, 235 P.3d at 1094 (quoting Wigton, 69 Colo. at 22, 169 P. at 134). This is so because, unlike in Wend, where the state of applicable Colorado law had undergone "a significant change," id. at 1095, here no uncertainty clouds either of the issues that defendant seeks to raise. Also unlike in Wend, here defendant did not suffer a new conviction; remand was for a "mere resentencing." Id. (citing United States v. Fiallo-Jacome, 874 F.2d 1479, 1483 (11th Cir.1989) (denying second appeal where, as here, there was only a resentenc-ing without reconsidering the original convietion); Senior, 41 Cal.Rptr.2d at 2 (same)).4
1 21 Third, while Wend recognized "an exception where the first appeal could not have included the new issue in good faith," 285 P.3d at 1095, here I discern no reason why good faith would have precluded raising the two trial errors in an earlier direct appeal or cross-appeal, but would not preclude doing so now.5
*307€ 22 Fourth, such an earlier direct appeal or cross-appeal would not implicate the concerns of fostering "procedurally dubious" or "entirely redundant" arguments. Castello-mos, 608 F.3d at 1019 (internal quotation marks omitted). Here, as discussed above, defendant had a statutory right to a direct appeal raising either of the trial errors that he now seeks to assert; he could also have done so by cross-appeal, without procedural risk. And because the prosecution appealed only proportionality, the trial error arguments would not have been repetitive or merely defensive.
123 Fifth, raising those errors on direct appeal or cross-appeal would have furthered judicial economy, because had defendant sue-ceeded, the proportionality issue would have become moot. See, e.g., People v. Walters, 148 P.3d 331, 339 (Colo.App.2006) ("Because we reverse the conviction for sexual assault on a child, we need not address defendant's contention that his sentence violated due process, equal protection of the law, and the prohibition against cruel and unusual punishment.").
T 24 Sixth, appeals by the prosecution are limited by the Double Jeopardy rule. See § 16-12-102(1), C.R.S.2018 (authorizing the prosecution to "appeal any decision of a court in a criminal case upon any question of law"); see also People v. Sanders; 220 P.3d 1020 (Colo.App.2009) (prosecution may appeal sentence). For this reason, I discount the concern of motivating appellees "to file every conceivable protective cross-appeal, thereby needlessly increasing the seope and complexity of initial appeals." Kessler, 203 F.3d at 1059.
IV. Conclusion
125 I would conclude that by failing to raise the two trial issues on appeal or cross-appeal, defendant is procedurally barred from raising those issues.

. See § 18-1.3-801, C.R.S. 2013 (presumptive range sentence of two to six years imprisonment for class four felony conviction; every person convicted of a felony who has been three times previously convicted of a felony on charges separately brought, tried, and arising out of separate and distinct criminal episodes "shall be adjudged an habitual criminal and shall be punished for the felony offense of which such person is convicted by imprisonment ... for a term of four times the maximum presumptive range").


. One explanation is that defendant chose not to appeal or cross-appeal his judgment of conviction because had the prosecution's appeal failed, no further proceedings would have occurred, leaving defendant with his six-year sentence, he was satisfied with that outcome, and he wished to avoid a new trial with the risk of a lengthier sentence.


. However, some courts have declined to do so where requiring a party to cross-appeal "would burden appellees (and courts) with no appreciable benefit to appellate practice," such as where the prosecution appealed only one of multiple convictions in the first proceeding and the second appeal addressed the others, United States v. Fennell, 77 F.3d 510, 510 (D.C.Cir.1996) (internal quotation marks omitted), or where the issue that the party failed to raise related only to calculating the sentence, see United States v. Garcia-Guizar, 234 F.3d 483, 490-91 (9th Cir.2000).


. See also Becker v. State, 719 N.E.2d 858, 860 (Ind.Ct.App.1999) ("On an appeal from resen-tencing, the appellate court is confined to reviewing only the errors alleged to have occurred as a result of the resentencing. If an issue was available for litigation in direct appeal but was not in fact raised, then the issue has been waived." (citation omitted)).


. Cf. Colo. RPC 3.1 (recognizing that a lawyer may bring a proceeding where "there is a basis in law and fact for doing so that is not frivolous, which includes a good faith argument for an extension, modification or reversal of existing law").